DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the phrase “two ends of the electromagnetic coil electrically connected to the first connecting sheet and the second connecting sheet respectively” is not described in the drawings.  Appropriate correction is required.
Claim Objections
Claim12 is objected to because of the following informalities:  
Claim 12 depends from both claim 1 and claim 10.  
The examiner assumes claim 12 depends from claim 10.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 10 and 12 are rejected under 35 U.S.C. 102b as being anticipated by Zhang Luming (CN207883619).
Regarding claim 1, Zhang discloses the pluggable coil terminal for contactor comprising: 
a housing (21); 
a coil framework (see the drawing below) located inside the housing (21), 
the coil framework (see the drawing below) provided with a first connecting sheet (see the drawing below) and a second connecting sheet (see the drawing below) which are arranged oppositely; and 
an electromagnetic coil wound on the coil framework (1), 
two ends of the electromagnetic coil electrically connected to the first connecting sheet (see the drawing below) and the second connecting sheet (see the drawing below) respectively; 
wherein the pluggable connecting device (see the drawing below) comprises an insulated connecting member (1), and 
a first conductive element (24 left) and a second conductive element (24 right) which are fixedly connected with the insulated connecting member (1), wherein 
the first conductive element (24 left) is provided with an insertion end (see the drawing below) and a wiring end (see the drawing below) which are arranged oppositely, wherein 
the second conductive element (24 right) is provided with an insertion end (see the drawing below) and a wiring end (see the drawing below) which are arranged oppositely, and 
wherein the insertion end (see the drawing below) of the first conductive element (25 left) and the insertion end (see the drawing below) of the second conductive 
    PNG
    media_image1.png
    327
    530
    media_image1.png
    Greyscale

[AltContent: textbox (Mounting bottom plate)][AltContent: arrow][AltContent: textbox (Top plate)][AltContent: arrow]	
    PNG
    media_image2.png
    614
    288
    media_image2.png
    Greyscale

	
Regarding claim 2, Zhang discloses:
the housing (21) of the contactor comprises an electrode top plate (see the drawing above) and a mounting bottom plate (see the drawing above) which are arranged oppositely, wherein the pluggable connecting device (see the drawing above) 
[AltContent: textbox (1st & 2nd expansion hole)][AltContent: textbox (Step part)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Frame work)][AltContent: textbox (1st & 2nd conductive element 24)][AltContent: textbox (Insertion end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (wiring end)][AltContent: arrow][AltContent: textbox (The pluggable connecting device)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st & 2nd connecting sheet)][AltContent: arrow]
    PNG
    media_image3.png
    425
    272
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow]	
    PNG
    media_image4.png
    227
    519
    media_image4.png
    Greyscale

Annotated FIGS. 1 and 6 of Zhang
Regarding claim 5, Zhang discloses:
 
the second conductive element (24 right) comprises a step part (see the drawing above/below) arranged between the insertion end (see the drawing above/below) and the wiring end (see the drawing above/below) of the second conductive element (24 right).  
Regarding claim 10, Zhang discloses:
a housing (21) comprising an electrode top plate (see the drawing above) and a mounting bottom plate (see the drawing above) which are arranged oppositely, 
the electrode top plate (see the drawing above) provided with a first expansion hole (see the drawing above) and a second expansion hole (see the drawing above); 
a coil framework (see the drawing below) located inside the housing (21), 
the coil framework (see the drawing below) provided with a first connecting sheet (see the drawing below) and a second connecting sheet (see the drawing below) which are arranged oppositely; and 
an electromagnetic coil wound on the coil framework (see the drawing below), two ends of the electromagnetic coil electrically connected to the first connecting sheet (see the drawing below) and the second connecting sheet (see the drawing below), respectively; wherein 
the first connecting sheet (see the drawing below) and the second connecting sheet (see the drawing below) are configured for connecting with the insertion end (see the drawing below) of the first conductive element (24 left) and the insertion end (see 

    PNG
    media_image5.png
    606
    565
    media_image5.png
    Greyscale

Regarding claim 12, Zhang discloses: 
the contactor (2) further comprises the pluggable connecting device (see the drawing below/above)

    PNG
    media_image6.png
    305
    518
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang Luming (CN207883619) in view of Jay (US2,753,492).
Regarding claim 3, Zhang disclose:
first conductive element (24 left) and second conductive element (24 right).
However, Zhang does not disclose:
the insertion end of the first conductive element (24 left) is provided with two first clamping parts arranged oppositely, and a slot is defined between the two first clamping parts, and the insertion end of the second conductive element (24 right) is provided with 
Jay discloses a contactor discloses:
the insertion end is provided with two first clamping parts (139 and 150) arranged oppositely, and a slot (see the drawing below) is defined between the two first clamping parts (139 and 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clamping parts as taught by Jay with Zhang’s device for the purpose of keeping the parts in place.
[AltContent: textbox (Slot )][AltContent: arrow]
    PNG
    media_image7.png
    432
    327
    media_image7.png
    Greyscale
Annotated FIG. 5 of Jay
Allowable Subject Matter
Claims 4, 6-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the pluggable connecting device comprising:
Claim 4: the two first clamping parts are respectively provided with two projections away from each other, and wherein the two second clamping parts are respectively provided with two projections away from each other.  
Claim 6: the wiring end of the first conductive element is provided with a bending part, wherein the wiring end of the second conductive element is provided with a bending part, and wherein the bending part of the first conductive element and the bending part of the second conductive element extend in a direction getting close to each other.  
Claim 11: the coil framework comprises a framework body, and a first fixing part and a second fixing part which are fixed on an end face of the framework body, wherein the first connecting sheet and the second connecting sheet are respectively fixed in the first fixing part and the second fixing part, the first connecting sheet and the first fixing part are respectively provided with a first through hole and a first auxiliary hole which are aligned with the first expansion hole, and the second connecting sheet and the second fixing part are respectively provided with a second through hole and a second auxiliary hole which are aligned with the second expansion hole.  
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 9, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837